July 30, 2015




                               JUDGMENT

                The Fourteenth Court of Appeals
          LORI BECKER-WHITE AND CAROL GOULD, Appellants

NO. 14-13-01000-CV                        V.

                       C. GREG GOODRUM, Appellee
                    ________________________________

      This cause, an appeal from the judgment in favor of appellee, C. Greg
Goodrum, signed, August 19, 2013, was heard on the transcript of the record. We
have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED. We order appellants, Lori Becker-
White and Carol Gould, jointly and severally, to pay all costs incurred in this
appeal. We further order this decision certified below for observance.